internal_revenue_service department of the treasury uniform issue list number washington dc contact person telephone number in reference to date t ep ra t4 jan legend agency a group b members statute t dear this is in response to your date tequest for a private_letter_ruling as supplemented by correspondence dated date concerning whether agency a may establish a 401_k_plan for the benefit of group b members who are employees of agency a the following facts and representations have been submitted in support of your ruling agency a is an agency of the federal government which contracts with individuals group b members for personnel services abroad the basic authority for the employment of group b members by agency a is statute t based on the foregoing you request the following ruling that agency a as an entity of the federal government is authorized to establish a 401_k_plan for its group b members who are employees of agency a sec_401 of the internal_revenue_code the code provides in part that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of a plan maintained by a state_or_local_government or political_subdivision thereof or any agency_or_instrumentality thereof the code specifies the governmental employers that is state or local governments or political subdivisions agencies or instrumentalities thereof that are not eligible to maintain k plans for the benefit of their employees accordingly with respect to your tuling request we conclude that agency a as an entity of the federal government is authorized to establish a 401_k_plan for its group b members who are employees of agency a lo o2 yu you have not requested and we express no opinion in this ruling as to whether the group b members are employees of agency a under the relevant provisions of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours stn lidl lr john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of letter_ruling
